Case 1:17-cv-00318-WES-PAS Document 55 Filed 08/02/19 Page 1 of 6 PagelD #: 2010

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

DIANE G. SHORT, SAMIRA PARDANANI,

JUDITH DAVIAU, and JOSEPH BARBOZA,

Individually and as representatives of a class

of participants and beneficiaries in and on

behalf of the BROWN UNIVERSITY

DEFERRED VESTING RETIREMENT

PLAN, and the BROWN UNIVERSITY

LEGACY RETIREMENT PLAN,

CA NO. 1:17-CV-318-WES-PAS

VS.

BROWN UNIVERSITY in Providence in the
State of Rhode Island and Providence
Plantations,

)

)

)

)

)

)

)

)

)

Plaintiffs, )
)

)

)

)

)

)

)

Defendant. )
)

 

GQQBESPTINAL APPROVAL ORDER AND FINAL JUDGMENT

This action came on for a final fairness hearing, held on August 1, 2019, on a proposed
Settlement (the “Settlement”) of this class action (the “Action”) preliminarily certified for
settlement purposes, and the issues having been duly heard and a decision having been duly
rendered,

IT IS HEREBY ORDERED AND ADJUDGED:

To the extent not otherwise defined herein, all terms shall have the same meaning as used
in the Stipulation of Settlement executed on March 11, 2019 (the “Stipulation”).

The Court has jurisdiction over the subject matter of this Action and over all Parties to this
Action, including all Members of the Settlement Class.

The Court hereby approves and confirms the Settlement embodied in the Stipulation as

 
Case 1:17-cv-00318-WES-PAS Document 55 Filed 08/02/19 Page 2 of 6 PagelD #: 2011

being a fair, reasonable, and adequate settlement and compromise of this Action, adopts the
Stipulation as its Judgment, and orders that the Stipulation shall be effective, binding, and enforced
according to its terms and conditions.

The Court determines that Plaintiffs! have asserted claims on behalf of the Brown
University Deferred Vesting Retirement Plan (“Deferred Vesting Retirement Plan’’) and the Brown
University Legacy Retirement Plan (“Legacy Retirement Plan”) (together, the “Plans”) to recover
losses alleged to have occurred as a result of violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. § 1001 ef seg. (“ERISA”).

The Court determines that the Settlement, which includes the payment of $3,500,000 on
behalf of Defendant, as well as Prospective Relief, including Defendant’s use of commercially
reasonable best efforts to reduce recordkeeping fees for the Plans over the next three years,
and conducting a Request for Proposal process for the role of independent investment advisor
to the Plans, has been negotiated vigorously and at arm’s length by Class Counsel, and further
finds that, at all times, Plaintiffs have acted independently and that their interests are identical to
the interests of the Plans and the Settlement Class. The Court further finds that the Settlement
arises from a genuine controversy between the Parties and is not the result of collusion, nor was
the Settlement procured by fraud or misrepresentation.

The Court finds that the Plans’ participation in the Settlement is on terms no less favorable
than Plaintiffs’ and the Settlement Class’ and that the Plans do not have any additional claims
above and beyond those asserted by Plaintiffs that are released as a result of the Settlement.

The Court determines that the Settlement is not part of an agreement, arrangement, or

 

Plaintiff Samira Pardanani was voluntarily dismissed from this case on July 10, 2017.

(ECF No. 3.)

 
Case 1:17-cv-00318-WES-PAS Document 55 Filed 08/02/19 Page 3 of 6 PagelD #: 2012

understanding designed to benefit a party in interest, but rather is designed and intended to benefit
the Plans, and the Plans participants and beneficiaries.

Accordingly, the Court determines that the negotiation and consummation of the
Settlement by Plaintiffs on behalf of the Plans and the Settlement Class do not constitute
“prohibited transactions” as defined by ERISA §§ 406(a) or (b), 29 U.S.C. §§ 1106(a) or (b).
Further, the Court finds that in light of the analysis and opinion provided by the Independent
Fiduciary, to the extent any of the transactions required by the Settlement constitute a transaction
prohibited by ERISA § 406(a), 29 U.S.C. §§ 1106(a), such transactions satisfy the provisions of
Prohibited Transaction Exemption 2003-39, 68 Fed. Reg. 75632 (2003).

The Court determines that the Class Notice transmitted to the Settlement Class, pursuant to
the Preliminary Approval Order concerning the Settlement and the other matters set forth therein,
is the best notice practicable under the circumstances and included individual notice to all Members
of the Settlement Class who could be identified through reasonable efforts. Such Class Notice
provides valid, due and sufficient notice of these proceedings and of the matters set forth therein,
including the Settlement described in the Stipulation, to all persons entitled to such Class Notice,
and such Class Notice has fully satisfied the requirements of Federal Rule of Civil Procedure 23
and the requirements of due process.

The Court hereby approves the maintenance of the Action as a non-opt-out class action
pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(1) with the Settlement Class being
defined as:

All participants and beneficiaries who had a balance in either the Brown University

Deferred Vesting Retirement Plan or the Brown University Legacy Retirement Plan (the

“Plans”) during the Class Period, excluding any participant who is a fiduciary to either of

the Plans.

The “Class Period” is defined as July 6, 2011 through April 15,2019 /the date of Preliminary

 
Case 1:17-cv-00318-WES-PAS Document 55 Filed 08/02/19 Page 4 of 6 PagelD #: 2013

Approval Order].

Pursuant to Federal Rule of Civil Procedure 23(g), the Court hereby confirms its prior
appointment of Schneider Wallace Cottrell Konecky Wotkyns LLP, Berger & Montague P.C. as
co-lead class counsel (together with the Law Offices of Sonja L. Deyoe,“Class Counsel”).

Based on the Settlement, the Court hereby dismisses the Complaint and the Action against
Defendant with prejudice.

As of the date of Complete Settlement Approval and payment of the Settlement Amount,
Plaintiffs, the Plans, and each Member of the Settlement Class on their own behalf and on behalf
of their present or former agents, employees, attorneys, accountants, representatives, advisers,
investment bankers, trustees, parents, heirs, estates, executors, administrators, successors, and
assigns, shall be deemed to have released each and all of the Releasees from the Released Claims.

As of the date of Complete Settlement Approval and payment of the Settlement Amount,
Defendant, including their present or former agents, employees, attorneys, accountants,
representatives, advisers, investment bankers, trustees, parents, heirs, estates, executors,
administrators, successors, and assigns, shall be deemed to have released the Plaintiff Released
Parties from any claims that may have arisen out of this Action.

As of the date of Complete Settlement Approval and payment of the Settlement Amount,
all release provisions shall be given full force and effect in accordance with each and all of their
express terms and provisions, including those terms and provisions relating to unknown,
unsuspected, or future claims, demands, or causes of action. Further, Plaintiffs assume for
themselves, and on behalf of the Settlement Class, and Defendant assumes the risk of any
subsequent discovery of any matter, fact, or law, that, if now known or understood, would in any

respect have affected or could have affected any such Person’s entering into the Stipulation.
Case 1:17-cv-00318-WES-PAS Document 55 Filed 08/02/19 Page 5 of 6 PagelD #: 2014

The Court further determines that Defendant has fully complied with the notice
requirements of the Class Action Fairness Act of 2005, to the extent possible.

All members of the Settlement Class and the Plans are hereby barred and enjoined from
the institution and prosecution, either directly or indirectly, of any other actions in any court
asserting any and all Released Claims against any and all Releasees.

The litigation expenses incurred by Class Counsel in the course of prosecuting this action
are reasonable. Accordingly, Class Counsel are awarded expenses in the amount of $18,991.95, to
be paid from the Settlement Fund. The attorney’s fees sought by Class Counsel in the amount of
thirty percent (30%) of the common fund established in this Action are reasonable in light of the
successful results achieved by Class Counsel, the monetary benefits obtained in this Action, the
substantial risks associated with the Action, Class Counsel’s skill and experience in class action
litigation of this type, and the fee awards in comparable cases. Accordingly, Class Counsel are
awarded attorneys’ fees in the amount of thirty percent (30%) of the common fund established in

this Action, specifically $1,050,000.

 

Plaintiffs Diane G. Short, Judith Daviau and Joseph Barboza are hereby awarded case
contribution awards in the amount of $5,000 each.

Class Counsel’s attorney’s fees and expenses and Plaintiffs’ case contribution awards shall
be paid pursuant to the timing requirements described in the Stipulation.

The Plan of Allocation for the Settlement Fund is approved as fair, reasonable, and
adequate. Any modification or change in the Plan of Allocation that may hereafter be approved
shall in no way disturb or affect this Judgment and shall be considered separate from this Judgment.

Without affecting the finality of this Judgment, the Court retains jurisdiction for purposes

of implementing the Stipulation and reserves the power to enter additional orders to effectuate the

 
_ Case 1:17-cv-00318-WES-PAS Document 55 Filed 08/02/19 Page 6 of 6 PagelD #: 2015

fair and orderly administration and consummation of the Stipulation and Settlement, as may from

time to time be appropriate, and resolution of any and all disputes arising thereunder.

SO ORDERED this le day of [Avanst: 2019.

W Srv

Hon. William E. Smith
Chief Judge, United States District Court
for the District of Rhode Island
